DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 15/734,933, filed on 12/30/2020.  In response to Examiner’s Non-Final Rejection of September 29, 2021, Applicant on January 20, 2022, amended claims 48, 51, 52, 55-57 and 59-62 cancelled claims 49, 50, 53, 54 and 58 and added new claims 63-68.  Claims 48, 51, 52, 55-57 and 59-68  are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

The 35 U.S.C. 101 rejection of claims 48, 51, 52, 55-57 and 59-62 are hereby withdrawn pursuant to Applicant's arguments and amendments.

The specification objection regarding the abstract idea is hereby withdrawn pursuant to the abstract Applicant filed on January 20, 2022.

The 35 U.S.C. § 103 rejections are hereby amended pursuant to Applicants amendments to claim 48, 51, 52, 55-57 and 59-62. Updated 35 U.S.C. § 103 rejections have been applied to amended claims 48, 51, 52, 55-57 and 59-62. New 35 U.S.C. § 103 rejections have been applied to amended claims 63-68.

Response to Arguments
Applicant's Arguments/Remarks filed January 20, 2022 (hereinafter Applicant Remarks) have been fully considered but are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed January 20, 2022.

Regarding the 35 U.S.C. 103 rejection, Applicant submits that claim 48 as presented is not obvious in view of the cited prior art. None of the cited documents discloses the claimed workflow modification process or renders it obvious. The added elements are omitted in the cited references of the combinations used in the rejections. 
Specifically, Nicholas and Hsia with or without Maynard at least fail to teach that the workflow modification process comprises: 
generating customized data related to a modified first workflow package, 
providing the customized data to a second software agent of a second apparatus of the plurality of apparatuses,  the second apparatus being a second measuring device, and 
effecting, by the second software agent and based on the customized data, the second measuring device to perform at least partially the first part of the task in a modified way 
Applicant submits that the other cited references do not cure the deficiencies of Nicholas, Hsia, and Maynard. Therefore, the skilled person cannot find any hint in these documents that would lead to the claimed invention of claims 48, 61 and 62. 
The claim amendments, taken as a whole, render the rejections moot. Applicant notes that portions of the claims other than those specifically amended and/or mentioned above may contribute to patentability. In light of the references as now understood by Applicant and the amendments made herein, the claims appear to be allowable. Applicant therefore requests that the rejections of the claims under 35 U.S.C. § 103 be withdrawn.

  In response Examiner respectfully disagrees and finds Nicholas in combination of Maynard teaches the above mentioned limitations. Specifically, Nicholas discloses software-based mechanisms for monitoring certain aspects of the asset's operation. Maynard improves upon Nicholas by disclosing turning off a survey device or providing instructions not to track target based on an obstruction prediction and turning on a different survey device that does not have an obstructed line-of-sight of the moving target. For at least these reasons Examiner maintains the pending claims remain rejected under 35 U.S.C. 103 for being unpatentable over the prior art. 

35 U.S.C. § 101 Analysis
The claims are eligible under 35 U.S.C. 101 because the claim limitations, taken as a whole, do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. In particular, claims 48, 61 and 62 do not recite a mental process because the claims, under its broadest reasonable interpretation, require functions of additional elements that cannot be practically applied in the mind. Furthermore, the claims do not recite any methods of organizing human activity such as, fundamental economic concepts, commercial or legal interactions or managing personal behavior or relationships or interactions between people. Thus, claims 48, 51, 52, 55-57 and 59-68 are eligible under 35 U.S.C. 101 because they do not recite a judicial exception.

Claim Objections
Claims 51, 52, 63, 65 and 66 are objected to because of the following informalities: dependency error. Claims 51, 52, 63, 65 and 66 currently depend from cancelled claim 49. Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 48, 51, 52, 55, 61-63 and 66-68 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas, U.S. Publication No. 2019/0354914 [hereinafter Nicholas], in view of Hsia et al., U.S. Publication No. 2015/0067097 [hereinafter Hsia], and further in view of Maynard, U.S. Publication No. 2015/0085105 [hereinafter Maynard]. 

Referring to Claim 48, Nicholas teaches: 
A workflow deployment system comprising:
at least one computing device having a memory unit and a first communication unit (Nicholas, [0099]);
a plurality of software agents that are adapted to be used with a plurality of electronic apparatuses, wherein each software agent is installable on an electronic apparatus of the plurality of electronic apparatuses or installed on a communication module that is adapted to be connected to one of the electronic apparatuses and to exchange data with the apparatus connected to, wherein each software agent is adapted to exchange data with the electronic apparatus it is installed on or connected to (Nicholas, [0075]), “the asset 200 may employ software-based mechanisms for monitoring certain aspects of the asset's operation”; (Nicholas, [0047]), “one or more assets that are equipped with local analytics devices”, 
wherein the memory unit is adapted to store workflow data related to a workflow for performing a task, the workflow involving at least a first apparatus of the plurality of apparatuses and comprising at least a first workflow package for a first part of the task (Nicholas, [0053]), “the assets 106 and 108 may take the form of any device configured to perform one or more operations (which may be defined based on the field) and may also include equipment configured to transmit data indicative of the asset's attributes, such as the operation and/or configuration of the given asset”; (Nicholas, [0082]; [0098]), 
Nicholas teaches operations of a given asset (see par. 0053), but Nicholas does not explicitly teach: 
the first apparatus being a first measuring device and the first part of the task comprising a measuring task, 
wherein the computing device is adapted to assign the first workflow package to the first measuring device, and to provide workflow data related to the first workflow package to a first software agent of the first measuring device,
wherein the first software agent is adapted to monitor or predict the occurrence of a problem that incapacitates the first measuring device to perform the first part of the task, the problem comprising at least one of: a device temperature, a humidity or a vibration exceeding a maximum operating value of the first measuring device, an unstable setup of the first measuring device, and a blocked line of sight between the first measuring device and a target, 
wherein, if the occurrence of a problem is detected or predicted, the workflow deployment system is adapted to perform a workflow modification process for performing at least the first part of the task in a modified way, 
	wherein the workflow modification process comprises: 
	generating customized data related to a modified first workflow package, providing the customized data to a second software agent of a second apparatus of the plurality of apparatuses, the second apparatus being a second measuring device, and effecting, by the second software agent and based on the customized data, the second measuring device to perform at least partially the first part of the task in a modified way.

However Hsia teaches: 
wherein the computing device is adapted to assign the first workflow package to the first apparatus, and to provide workflow data related to the first workflow package to a first software agent of the first apparatus (Hsia, [0022]), “Scheduling program 144 schedules, monitors, and manages tasks being distributed and performed in distributed data management environment 100. Tasks can include issuing packages to, or removing packages from, client computing machines 150, allocating resources and executing commands to perform a task”; (Hsia, [0035]), “If scheduling program 144 determines that any client computing machines 150 are online (decision block 204, no branch), the program determines if a "data task" is waiting to be executed (decision block 206)… If scheduling program 144 determines a data task is not waiting to be executed (decision block 206, no branch), for example, the task is not a data deployment, or a download task, the program sends tasks to designated source machines (step 214). Client computing machines 150 can be designated as source machines based on a schedule, or on priority, as determined by a user of administrator device 170”; (Hsia, [0023]; [0039]).
 At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the operations in Nicholas to include the distributed tasks limitation as taught by Hsia. The motivation for doing this would have been to improve the method of detecting occurrences of a precursor event indicative of a potential problem in Nicholas (see par. 0013) to efficiently include the results of managing data distribution to networked client computing devices (see Hsia par. 0001).
Nicholas teaches operations of a given asset (see par. 0053), but Nicholas does not explicitly teach: 
the first apparatus being a first measuring device and the first part of the task comprising a measuring task, 
wherein the first software agent is adapted to monitor or predict the occurrence of a problem that incapacitates the first measuring device to perform the first part of the task, the problem comprising at least one of: a device temperature, a humidity or a vibration exceeding a maximum operating value of the first measuring device, an unstable setup of the first measuring device, and a blocked line of sight between the first measuring device and a target, 
wherein, if the occurrence of a problem is detected or predicted, the workflow deployment system is adapted to perform a workflow modification process for performing at least the first part of the task in a modified way, 
	wherein the workflow modification process comprises: 
	generating customized data related to a modified first workflow package, providing the customized data to a second software agent of a second apparatus of the plurality of apparatuses, the second apparatus being a second measuring device, and effecting, by the second software agent and based on the customized data, the second measuring device to perform at least partially the first part of the task in a modified way.

However Maynard teaches: 
the first apparatus being a first measuring device and the first part of the task comprising a measuring task (Maynard, [0011]), “Survey device 110 can be a robotic total station. In general, robotic total stations are able to scan an environment, locate other survey devices, track targets, locate obstructions, etc. Typically, robotic total stations are configured for coordinate measurements, angle measurements, distance measurements, and processing of the measurements and other survey information”, 
wherein the first software agent is adapted to monitor or predict the occurrence of a problem that incapacitates the first measuring device to perform the first part of the task, the problem comprising at least one of: a device temperature, a humidity or a vibration exceeding a maximum operating value of the first measuring device, an unstable setup of the first measuring device, and a blocked line of sight between the first measuring device and a target (Maynard, [0041]), “Line-of-sight obstruction predictor 224 is configured to predict the obstruction of the line-of-sight between a survey device and a tracked target. For example, a moving target (e.g., a blade of earth-moving equipment) is tracked by three different survey devices. If moving target moves such that an obstruction obstructs the line-of-sight of a survey device tracking the moving target, then line-of-sight obstruction predictor 224 predicts the obstruction”; (Maynard, [0064]), 
wherein, if the occurrence of a problem is detected or predicted, the workflow deployment system is adapted to perform a workflow modification process for performing at least the first part of the task in a modified way (Maynard, [0066]), “in response to a prediction that the line-of-sight will be obstructed, the survey device that will have the line-of-sight obstructed is turned off, for example, by target tracking switch 226. For instance, as target 330 moves to location 332, survey device 110-1… is provided instructions not to track target 330, because the line-of-sight of survey device 110-1 to target 330 will be obstructed by obstruction 341”,  wherein the workflow modification process comprises: 
generating customized data related to a modified first workflow package, providing the customized data to a second software agent of a second apparatus of the plurality of apparatuses, the second apparatus being a second measuring device, and effecting, by the second software agent and based on the customized data, the second measuring device to perform at least partially the first part of the task in a modified way (Maynard, [0041]), “If moving target moves such that an obstruction obstructs the line-of-sight of a survey device tracking the moving target, then line-of-sight obstruction predictor 224 predicts the obstruction. As a result, the survey device with the obstructed line-of-sight may be temporarily turned off and/or another survey device without an obstructed line-of-sight with the moving target may be turned on, for example, by target tracking switch 226”; (Maynard, [0066]; [0087]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the monitoring in Nicholas to include the obstructions as taught by Maynard. The motivation for doing this would have been to improve the method of detecting occurrences of a precursor event indicative of a potential problem in Nicholas (see par. 0013) to efficiently include the results of tracking of a target (see Maynard par. 0034).

Referring to Claim 51, the combination of Nicholas in view of Hsia in view of Maynard teaches the system according to claim 49. Nicholas teaches various types of assets (see par. 0055), but the combination of Nicholas in view of Hsia does not explicitly teach:
wherein the first and second measuring devices are is a geodetic surveying device, industrial measuring device, motorized imaging device or reality capture device.

However Maynard teaches: 
wherein the first apparatus is a geodetic surveying device, industrial measuring device, motorized imaging device or reality capture device (Maynard, [0011]), “robotic total stations”; (Maynard, [0025]), “laser rangefinder”; (Maynard, [0033]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the assets in Nicholas to include the device limitations as taught by Maynard. The motivation for doing this would have been to improve the method of detecting occurrences of a precursor event indicative of a potential problem in Nicholas (see par. 0013) to efficiently include the results of measuring a distance between a survey device and any other object (see Maynard par. 0001).

Referring to Claim 52, the combination of Nicholas in view of Hsia in view of Maynard teaches the system according to claim 49. Nicholas teaches predicting a problem at an asset (see par. 0142), but the combination of Nicholas in view of Hsia does not explicitly teach:
wherein the first software agent is adapted to monitor or predict the occurrence of a problem that comprises a presence of one or more persons or objects in a measurement area of the first apparatus, wherein the presence of the one or more persons or objects constitutes an obstruction for the measuring task.

However Maynard teaches: 
wherein the first software agent is adapted to monitor or predict the occurrence of a problem that comprises a presence of one or more persons or objects in a measurement area of the first apparatus (Maynard, [0064]), “An obstruction is any object that impedes the line-of-sight between a survey device and a target. An obstruction can be, but is not limited to, a rock, a pole, a tree, a ladder, etc. In one embodiment, obstructions are not stationary. For instance, an obstruction is a ladder that is moved from one location to another location”; (Maynard, [0041]), “Line-of-sight obstruction predictor 224 is configured to predict the obstruction of the line-of-sight between a survey device and a tracked target. For example, a moving target (e.g., a blade of earth-moving equipment)…”, 
wherein the presence of the one or more persons or objects constitutes an obstruction for the measuring task (Maynard, [0064]; [0085]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the monitoring in Nicholas to include the obstructions as taught by Maynard. The motivation for doing this would have been to improve the method of detecting occurrences of a precursor event indicative of a potential problem in Nicholas (see par. 0013) to efficiently include the results of tracking of a target (see Maynard par. 0034).

Referring to Claim 55, the combination of Nicholas in view of Hsia in view of Maynard teaches the system according to claim 52. Nicholas teaches predicting a problem at an asset (see par. 0142), but the combination of Nicholas in view of Hsia does not explicitly teach:
wherein the system comprises optical sensors for monitoring a movement of one or more persons or objects in a surrounding of the measurement area and the first software agent is adapted to predict the obstruction for the measuring task based on the movement.

However Maynard teaches: 
wherein the system comprises optical sensors for monitoring a movement of one or more persons or objects in a surrounding of the measurement area and the first software agent is adapted to predict the obstruction for the measuring task based on the movement (Maynard, [0041]; [0066]); (Maynard, [0010]), “survey device 110 is configured to, among other things, scan the environment, locate other survey devices, track targets, locate obstructions, etc. More specifically, survey device 110 is able to determine coordinates of a located target and/or object”; (Maynard, [0059]), “target 330 includes a reflector for reflecting light emitted by a survey device…track and continuously determine the coordinates of the moving target”; (Maynard, [0087]), “tracking of the autonomously identified target to one of the plurality of optical survey devices that has an unobstructed line-of-sight with the autonomously identified target is switched on”; (Maynard, [0068]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the monitoring in Nicholas to include the obstructions as taught by Maynard. The motivation for doing this would have been to improve the method of detecting occurrences of a precursor event indicative of a potential problem in Nicholas (see par. 0013) to efficiently include the results of accurately  determining coordinates of objects and tracking of a target (see Maynard par. 0034).

Referring to Claim 61, Nicholas teaches: 
A method for deploying a workflow comprising:
Claim 61 disclose substantially the same subject matter as Claim 48, and is rejected using the same rationale as previously set forth.
Nicholas teaches operations of a given asset (see par. 0053), but Nicholas does not explicitly teach: 
the electronic apparatuses comprising at least a first measuring device and a second measuring device. 

However Maynard further teaches: 
the electronic apparatuses comprising at least a first measuring device and a second measuring device (Maynard, [0032]-[0033]), “… Survey system 200 includes, among other things, survey devices 110-1 to 110-n and base station 220…Survey devices 110-1 to 110-n are each individually able to wirelessly and bi-directionally communicate with base station 220. As a result, a network is established between the devices/components of survey system 200. A network, as described herein, includes at least two survey devices that are communicatively coupled to a base station”. 

Referring to Claim 62, Nicolas teaches: 
A computer program product comprising program code which is stored on a non-transitory tangible machine-readable medium comprising a program code segment, and having computer-executable instructions for (Nicholas, [0076]; [0092]; [0101]):
Claim 62 disclose substantially the same subject matter as Claim 61, and is rejected using the same rationale as previously set forth.

Referring to Claim 63, the combination of Nicholas in view of Hsia in view of Maynard teaches the system according to claim 49. Nicholas teaches operations of a given asset (see par. 0053), but Nicholas does not explicitly teach: 
wherein the workflow modification process comprises:
providing the customized data to the first software agent and the second software agent; and
effecting, by the first software agent and the second software agent and based on the customized data, the first measuring device and the second measuring device to jointly perform at least the first part of the task in a modified way.

However Maynard teaches: 
wherein the workflow modification process comprises:
providing the customized data to the first software agent and the second software agent (Maynard, [0041]);
effecting, by the first software agent and the second software agent and based on the customized data, the first measuring device and the second measuring device to jointly perform at least the first part of the task in a modified way (Maynard, [0041]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the monitoring in Nicholas to include the customized limitations as taught by Maynard. The motivation for doing this would have been to improve the method of detecting occurrences of a precursor event indicative of a potential problem in Nicholas (see par. 0013) to efficiently include the results of tracking of a target (see Maynard par. 0034).

Referring to Claim 66, the combination of Nicholas in view of Hsia in view of Maynard teaches the system according to claim 49. Nicholas teaches operations of a given asset (see par. 0053), but Nicholas does not explicitly teach: 
wherein the first part of the measurement task comprises performing a laser-based measurement to a first target, the obstruction comprises a blocking of a line of sight between the first measuring device and the first target, and in the context of the workflow modification process the first part of the measurement task is re-assigned at least partially to the second measuring device.

However Maynard teaches: 
wherein the first part of the measurement task comprises performing a laser-based measurement to a first target, the obstruction comprises a blocking of a line of sight between the first measuring device and the first target, and in the context of the workflow modification process the first part of the measurement task is re-assigned at least partially to the second measuring device (Maynard, [0009]-[0011]), “Survey device 110 includes, among other things, video camera 120, laser rangefinder 130, dual-axis position encoder 140, control unit 150, wireless transceiver 160, and optionally, global positioning system receiver 170… Survey device 110 can be a robotic total station. In general, robotic total stations are able to scan an environment, locate other survey devices, track targets, locate obstructions, etc. Typically, robotic total stations are configured for coordinate measurements, angle measurements, distance measurements, and processing of the measurements and other survey information”; (Maynard, [0025]), “It should be appreciated that laser rangefinder 130 may be any distance measuring device that is able to measure a distance between a survey device and any other object (e.g., survey device, target, etc.) in the surveyed environment”; (Maynard, [0041]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the monitoring in Nicholas to include the measurement limitations as taught by Maynard. The motivation for doing this would have been to improve the method of detecting occurrences of a precursor event indicative of a potential problem in Nicholas (see par. 0013) to efficiently include the results of tracking of a target (see Maynard par. 0034).

Referring to Claim 67, the combination of Nicholas in view of Hsia in view of Maynard teaches the method according to claim 61. Nicholas teaches operations of a given asset (see par. 0053), but Nicholas does not explicitly teach: 
wherein the workflow modification process comprises providing the customized data to the software agent of the first measuring device, wherein the method comprises performing, jointly by at least the first measuring device and the second measuring device, at least the first part of the task in a modified way according to the customized data.

However Maynard teaches: 
wherein the workflow modification process comprises providing the customized data to the software agent of the first measuring device, wherein the method comprises performing, jointly by at least the first measuring device and the second measuring device, at least the first part of the task in a modified way according to the customized data (Maynard, [0084]-[0085]), “At 440, the autonomously identified target is concurrently tracked based on an unobstructed line-of-sight to the autonomously identified target. For example, survey devices 110-1, 110-2, 110-3 concurrently track target 330 when survey devices 110-1, 110-2, 110-3 have a line-of-sight to target 330. It is noted that if a survey device does not have a line-of-sight with the target, the survey is not able to track the target…”; (Maynard, [0068]), “survey system 300 is able to concurrently track a plurality of targets (e.g., moving targets). For example, target 330 and another target (not shown) are both moving within environment 305. The survey devices that survey environment 305 are able to track the various moving targets and determine line-of-sight obstructions, etc., for the moving targets. Also, survey system 300 is able to provide a position coordinates for the moving targets based on the tracking of the moving targets by the survey devices”; (Maynard, [0041]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the monitoring in Nicholas to include the modification limitations as taught by Maynard. The motivation for doing this would have been to improve the method of detecting occurrences of a precursor event indicative of a potential problem in Nicholas (see par. 0013) to efficiently include the results of tracking of a target (see Maynard par. 0034).

Claim 68 disclose substantially the same subject matter as Claim 67, and is rejected using the same rationale as previously set forth.

Claims 56, 57, 60, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas, U.S. Publication No. 2019/0354914 [hereinafter Nicholas], in view of Hsia et al., U.S. Publication No. 2015/0067097 [hereinafter Hsia], in view of Maynard, U.S. Publication No. 2015/0085105 [hereinafter Maynard], and further in view of Jamieson et al., U.S. Publication No. 2003/0043058 [hereinafter Jamieson].

Referring to Claim 56, the combination of Nicholas in view of Hsia in view of Maynard teaches the system according to claim 55. Nicholas teaches predicting a problem at an asset (see par. 0142), but the combination of Nicholas in view of Hsia in view of Maynard does not explicitly teach: 
wherein predicting the obstruction comprises predicting at least a point of time (ti) at which the obstruction begins.

However Jamieson teaches: 
wherein predicting the obstruction comprises predicting at least a point of time (ti) at which the obstruction begins (Jamieson, [0076]-[0077]), “… Each time the select logic receives the START signal, it generates a ZERO signal to the counter 130 for resetting the count thereof to zero… each time an obstacle is detected by the signal processor 88, it may read the concurrent count in the azimuth position counter 130 and use the read count together with the total count to determine the azimuth position of the detected obstacle… each time an obstacle is detected by the signal processor 88, it may read the concurrent count in the azimuth position counter 130 and use the read count together with the total count to determine the azimuth position of the detected obstacle…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the predictions in Nicholas to include the time limitation as taught by Jamieson. The motivation for doing this would have been to improve the method of detecting occurrences of a precursor event indicative of a potential problem in Nicholas (see par. 0013) to efficiently include the results of providing an enhanced awareness to the operator avoiding obstacles (see Jamieson par. 0097).

Referring to Claim 57, the combination of Nicholas in view of Hsia in view of Maynard in view of Jamieson teaches the system according to claim 56. Nicholas teaches predicting a problem at an asset (see par. 0142), but the combination of Nicholas in view of Hsia in view of Maynard does not explicitly teach: 
wherein monitoring the movement of an object comprises monitoring a trajectory and speed of the object, wherein predicting the point of time at, wherein predicting the point in time at which the obstruction begins comprising interpolating a speed and direction of the object.

However Jamieson teaches: 
wherein monitoring the movement of an object comprises monitoring a trajectory and speed of the object (Jamieson, [0150]), “as a light detector detects an obstacle, it may be referenced to the associated corridor or region. Other such techniques may work just as well. In addition, once an obstacle is detected in a particular corridor or region, the DLOAS may be tasked to dwell on the corresponding light detector of the corresponding optical path for an extended period of time”; (Jamieson, [0104]), “flow velocity may be correlated with azimuth position in the processor 88. And, since the light reflections of the CW beam and the pulsed beam are at common azimuth positions in the present embodiment, flow velocity may be computed at the azimuth position of a detected obstacle as well as in other azimuth positions”; (Jamieson, [0140]; [0147]; [0028]),
wherein predicting the point of time at, wherein predicting the point in time at which the obstruction begins comprising interpolating a speed and direction of the object (Jamieson, [0104]), “The processor 88 may compute the flow velocity in the vicinity of the aircraft at various azimuth positions from the time varying electrical burst signals converted by the light detector …The flow velocity may be computed in one or more axes… flow velocity may be correlated with azimuth position in the processor 88. And, since the light reflections of the CW beam and the pulsed beam are at common azimuth positions in the present embodiment, flow velocity may be computed at the azimuth position of a detected obstacle as well as in other azimuth positions”; (Jamieson, [0074]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the predictions in Nicholas to include the monitoring and predicting limitations as taught by Jamieson. The motivation for doing this would have been to improve the method of detecting occurrences of a precursor event indicative of a potential problem in Nicholas (see par. 0013) to efficiently include the results of providing an enhanced awareness to the operator avoiding obstacles (see Jamieson par. 0097).

Referring to Claim 60, the combination of Nicholas in view of Hsia in view of Maynard teaches the system according to claim 52. Nicholas teaches providing a notification to a user via the client station (see par. 0116), but the combination of Nicholas in view of Hsia in view of Maynard does not explicitly teach:
wherein each object is assigned to at least one person, wherein the workflow modification process comprises:
identifying the one or more persons that are present in the measurement area and/or are assigned to at least one object that is present in the measurement area, and sending a notification to an electronic device assigned to each of the identified persons.

However Jamieson teaches: 
wherein each object is assigned to at least one person, wherein the workflow modification process comprises:
identifying the one or more persons that are present in the measurement area and/or are assigned to at least one object that is present in the measurement area, and sending a notification to an electronic device assigned to each of the identified persons (Jamieson, [0087]), “alerting an operator or pilot of the aircraft of obstacles posing a risk of collision with the aircraft… determines the location of one or more detected obstacles in range…display to the pilot or an operator an indication representing the one or more obstacles or objects in range, azimuth and elevation”; (Jamieson, [0091]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the predictions in Nicholas to include the predicting limitations as taught by Jamieson. The motivation for doing this would have been to improve the method of detecting occurrences of a precursor event indicative of a potential problem in Nicholas (see par. 0013) to efficiently include the results of providing an enhanced awareness to the operator avoiding obstacles (see Jamieson par. 0097).

Referring to Claim 65, the combination of Nicholas in view of Hsia in view of Maynard teaches the system according to claim 49. Nicholas teaches predicting a problem at an asset (see par. 0142), but the combination of Nicholas in view of Hsia in view of Maynard does not explicitly teach: 
wherein the problem that incapacitates the first apparatus to perform the first part of the task includes an inclination of the first measuring device, and the first software agent is adapted to monitor a change in the inclination of the first measuring device and to predict, based on the change, at least a point of time at which the inclination passes a threshold value.

However Jamieson teaches: 
wherein the problem that incapacitates the first apparatus to perform the first part of the task includes an inclination of the first measuring device, and the first software agent is adapted to monitor a change in the inclination of the first measuring device and to predict, based on the change, at least a point of time at which the inclination passes a threshold value (Jamieson, [0071), “An electrical signal representative of a threshold level may be coupled to another input of the comparator 86 for comparison with the electrical signals from the photodiode 22… For example, as pulse 90, the sync pulse, exceeds the threshold 98, the output of the comparator 86 is caused to change state from a high potential (+5V) to a low potential (+2V)… no change of state occurs in response to pulse 92 which falls below the threshold level 98, and thus, is considered electrical noise. With preprogrammed data of the speed of light, the processor 88 may be also programmed to determine the range to a detected obstacle from the time difference between the sync pulse and the pulse representative of the obstacle. The processor may also determine the azimuth and elevation location of the obstacle as well, as will be described in connection with the following paragraphs”; (Jamieson, [0097]-[0098]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the predictions in Nicholas to include the threshold limitations as taught by Jamieson. The motivation for doing this would have been to improve the method of detecting occurrences of a precursor event indicative of a potential problem in Nicholas (see par. 0013) to efficiently include the results of providing an enhanced awareness to the operator avoiding obstacles (see Jamieson par. 0097).

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Nicholas, U.S. Publication No. 2019/0354914 [hereinafter Nicholas], in view of Hsia et al., U.S. Publication No. 2015/0067097 [hereinafter Hsia], in view of Maynard, U.S. Publication No. 2015/0085105 [hereinafter Maynard], in view of Jamieson et al., U.S. Publication No. 2003/0043058 [hereinafter Jamieson], and further in view of Liu et al., U.S. Publication No. 2020/0026720 [hereinafter Liu]. 

Referring to Claim 59, the combination of Nicholas in view of Hsia in view of Maynard in view of Jamieson teaches the system according to claim 55. Nicholas teaches predicting a problem at an asset (see par. 0142), but the combination of Nicholas in view of Hsia in view of Maynard in view of Jamieson does not explicitly teach: 
wherein monitoring the movement of a person or an object comprises monitoring and learning at least one typical movement path of previously passing objects or persons.

However Liu teaches: 
wherein monitoring the movement of a person or an object comprises monitoring and learning at least one typical movement path of previously passing objects or persons (Liu, [0067]), “…Mobile obstacles or obstacle components may move according to a predetermined or predictable path or pattern. For example, the movement of a car may be relatively predictable (e.g., according to the shape of the road)…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the predictions in Nicholas to include the monitoring limitations as taught by Liu. The motivation for doing this would have been to improve the method of detecting occurrences of a precursor event indicative of a potential problem in Nicholas (see par. 0013) to efficiently include the results of performing obstacle avoidance maneuvers (see Liu par. 0059).

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Nicholas, U.S. Publication No. 2019/0354914 [hereinafter Nicholas], in view of Hsia et al., U.S. Publication No. 2015/0067097 [hereinafter Hsia], in view of Maynard, U.S. Publication No. 2015/0085105 [hereinafter Maynard], and further in view of Maeno, U.S. Publication No. 2019/000450 [hereinafter Maeno].

Referring to Claim 64, the combination of Nicholas in view of Hsia in view of Maynard teaches the system according to claim 63. Nicholas teaches instructing an asset to change its operation based on a predicted problem (see par. 0173) and Maynard teaches survey measuring devices, but the combination of Nicholas in view of Hsia in view of Maynard does not explicitly teach: 
wherein the customized data comprises reconfiguration data that is adapted to reconfigure the first measuring device to adapt a measuring precision or a measuring program speed of the first measuring device.

However Maeno teaches: 
wherein the customized data comprises reconfiguration data that is adapted to reconfigure the first measuring device to adapt a measuring precision or a measuring program speed of the first measuring device (Maeno, [0085]), “by increasing or decreasing the value itself of the update amount … the effect of increasing the speed for tracking moving obstacles”; (Maeno, [0175]), “the obstacle canceller 13 sets a collision-sensor map attenuating speed which is the speed for decreasing the obstacle existence probability on the collision-sensor map depending on the passage of time… and a laser-range-scanner map attenuating speed which is the speed for decreasing the obstacle existence probability on the laser-range-scanner map depending on the passage of time (the speed is adjusted by the reference-obstacle adjusting value for the laser-range-scanner map and the reference-non-obstacle adjusting value for the laser-range-scanner map) so as to be different from each other. Since the collision sensor 31 detects an obstacle in a very narrow range as compared with the laser range scanner 43, it is generally considered that the adjusting amount for the collision-sensor map attenuating speed is to be greater than the adjusting amount for the laser-range-scanner map attenuation speed. This is because the speed for tracking an obstacle on the collision-sensor map can be increased”; (Maeno, [0170]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the operation changes in Nicholas to include the reconfiguration limitations as taught by Maeno. The motivation for doing this would have been to improve the method of detecting occurrences of a precursor event indicative of a potential problem in Nicholas (see par. 0013) to efficiently include the results of obstacle-avoiding operations (see Maeno par. 0095).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kahle et al. (US 20120323534 A1) – A method for locating a position determining device in an interior construction site of a building to provide line-of-sight access to a plurality of construction points in the interior construction site, includes accessing a three-dimensional model of the site by a computer system, the model including coordinates of construction points in the site to be located with a position determining device. The method further includes determining a location for placing a position determining device by the computer system, in which no obstructions at the site preclude line-of-sight access by the position determining device to the plurality of construction points. The method may further include receiving spatial data by the computer system, and deriving the three dimensional model by the computer system based upon the spatial data. The position determining device may comprise a robotic total station or other such device. The method is implemented on a computer system. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTOL STEWART/Primary Examiner, Art Unit 3624